DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 01/22/2019, in which claims 7-9 were amended, has been entered.

Specification
The amendment to the specification received on 01/22/2019 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US Pat. 9660222) in view of Rostoker et al. (US Pat. 5405808).
Regarding claim 1, Ikeda et al. discloses in Fig. 1A-1B an encapsulating cover plate [102], comprising: 

and a water absorption layer [135a], configured for covering at least an open of the open groove [102b].
Ikeda et al. fails to disclose
cap plugs, configured for covering both ends of the open groove.
Rostoker et al. discloses in Fig. 1C, Fig. 2B, column 6, lines 26-45, column 8, lines 1-23
cap plugs [170 a,b] or [270a,b], configured for covering both ends of the open groove [165a,b] or [265a,b].
 It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Rostoker et al. into the method of Ikeda et al. to include cap plugs, configured for covering both ends of the open groove. The ordinary artisan would have been motivated to modify Ikeda et al. in the above manner for the purpose of providing a mean for sealing the open groove after using the open groove for introducing gas to form a sealed package [column 6, lines 26-45, column 8, lines 1-23 of Rostoker et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 2, Ikeda discloses in column 8, lines 45-49 
a chemical drying agent [calcium oxide] doped in the water absorption layer [135a], wherein the chemical drying agent [calcium oxide] changes color when 

Regarding claim 4, Ikeda et al. discloses in column 8, lines 60-67, column 9, lines 1-5
wherein the water absorption layer [135a] is a water absorption layer made of an organic material.

Regarding claim 7, Ikeda et al. discloses in Fig. 1B, column 9, lines 15-24, 37-42 wherein the water absorption layer [135a] covers only the open of the open groove [102b], and the open groove can be filled with liquid thermal conductor. 
Ikeda et al. fails to disclose
the open groove is filled with liquid metal
However, liquid metal is a known liquid thermal conductor and therefore it would have been obvious to select it based on it suitability for use as liquid thermal conductor filled in the open groove. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
In addition, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to modify the method of Ikeda et al. to include the open groove is filled with liquid metal. The ordinary artisan would have been motivated to modify Ikeda et al. in the above manner for the purpose of utilizing the open groove as a coolant channel and utilizing liquid metal as a coolant to take away KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).   

Regarding claim 8, Ikeda et al. discloses in Fig. 1B  
wherein the water absorption layer [135a] covers one surface of the cover plate body [102], provided with the open groove [102b].

Regarding claim 9, Ikeda et al. discloses in Fig. 1B, column 5, lines 65-67, column 6, lines 1-20 an organic light-emitting diode display, comprising: 
a substrate [101] having an organic light-emitting diode device [110], and further comprising: 
the encapsulating cover plate [102] according to claim 1, the encapsulating cover plate [102] is configured to encapsulate the organic light-emitting diode device [110].

Regarding claim 10, Ikeda et al. discloses in Fig. 1B, columns 5-7 and claim 7 a fabricating method of an organic light-emitting diode display, comprising: 
providing a substrate [101] on which an organic light-emitting diode device [110] is formed; 
providing a cover plate body [102]; 
forming an open groove [102b] for introducing a drying gas [135b] in the cover plate body [102]; 

forming a sealant [131] and/or [first liquid of 135a] on the water absorption layer [second liquid of 135a]; and 
sealing and pressing the cover plate [102] on which the sealant [131] and/or [first liquid of 135a] is formed and the substrate [101] on which the organic light-emitting diode device [110] is formed.
Ikeda et al. fails to disclose
sealing both ends of the open groove by cap plugs.
Rostoker et al. discloses in Fig. 1C, Fig. 2B, column 6, lines 26-45, column 8, lines 1-23
sealing both ends of the open groove [165a,b] or [265a,b] by cap plugs [170 a,b] or [270a,b].
 It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Rostoker et al. into the method of Ikeda et al. to include sealing both ends of the open groove by cap plugs. The ordinary artisan would have been motivated to modify Ikeda et al. in the above manner for the purpose of providing a mean for sealing the open groove after using the open groove for introducing gas to form a sealed package [column 6, lines 26-45, column 8, lines 1-23 of Rostoker et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US Pat. 9660222) in view of Rostoker et al. (US Pat. 5405808) as applied to claim 2 above and further in view of Sakaguchi et al. (US Pat. 5990615).
Regarding claim 3, Ikeda fails to disclose 
wherein the chemical drying agent comprises any one of copper sulfate and silica gel.
Sakaguchi et al. discloses in Fig. 1, column 3, lines 27-31
wherein the chemical drying agent [10] comprises any one of copper sulfate and silica gel [silica gel].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sakaguchi et al. into the method of Ikeda et al. to include wherein the chemical drying agent comprises silica gel. The ordinary artisan would have been motivated to modify Ikeda et al. in the above manner for the purpose of providing suitable alternative drying agent. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US Pat. 9660222) in view of Rostoker et al. (US Pat. 5405808) as applied to claim 1 above and further in view of Lu et al. (CN106784381A) and Katoh (US Pub. 20090051724).
Regarding claims 5 and 6, Ikeda et al. discloses in Fig. 1A, Fig. 1B
wherein the open groove comprises: 

Ikeda et al. fails to disclose 
wherein the open groove is of a fold line shape;
wherein a first strip-shaped groove at a first position in an arranging direction and a first strip-shaped groove at a last position in the arranging direction having openings provided with the cap plugs, respectively; and 
a second strip-shaped groove for connecting two adjacent first strip-shaped grooves, the second strip-shaped groove having a length direction perpendicular to the first direction.
However, Ikeda discloses in Fig. 1A, 2A, 3A, 5 that the shape of the open groove can be modify to efficiently dissipate heat. Ikeda further discloses in Fig. 5 that a second strip-shaped groove [102c] for connecting two adjacent first strip-shaped grooves [102b] enable all of the first strip-shaped grooves [102b] to be uniformly filled with the thermal conductor and heat can be dissipated uniformly.
Lu et al. discloses in Fig. 3
wherein the open groove [3] is of a fold line shape;
wherein the open groove comprises: 
a plurality of first strip-shaped grooves spaced apart along a first direction of the cover plate body; and 
a second strip-shaped groove for connecting two adjacent first strip-shaped grooves, the second strip-shaped groove having a length direction perpendicular to the first direction.

wherein the open groove [23] is of a fold line shape;
wherein the open groove [23] comprises: 
a plurality of first strip-shaped grooves [24] spaced apart along a first direction of the cover plate body, wherein a first strip-shaped groove at a first position in an arranging direction and a first strip-shaped groove at a last position in the arranging direction having openings [15], respectively; and 
a second strip-shaped groove [25] for connecting two adjacent first strip-shaped grooves [24], the second strip-shaped groove [25] having a length direction perpendicular to the first direction.
Rostoker et al. discloses using the cap plugs to seal ends of the open groove. Thus, it would be obvious to have cap plugs at openings of Katoh to seal the open groove [24].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lu et al., Katoh and Rostoker et al. into the method of Ikeda et al. to include wherein the open groove is of a fold line shape; wherein a first strip-shaped groove at a first position in an arranging direction and a first strip-shaped groove at a last position in the arranging direction having openings provided with the cap plugs, respectively; and a second strip-shaped groove for connecting two adjacent first strip-shaped grooves, the second strip-shaped groove having a length direction perpendicular to the first direction. The ordinary artisan would have been motivated to modify Ikeda et al. in the above manner for the purpose of providing suitable layout of the open groove for efficiently and uniformly dissipate KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822